DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  “the plurality of the pressure chambers” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Naganuma et al. (2017/0217172) in view of Asaka et al. (2018/0257386).

 	Regarding claim 1, Naganuma teaches a liquid discharge head comprising: a channel unit including: 
a plurality of nozzles (fig. 3, item 21) ; 
a plurality of pressure chambers (figs. 3, 6, items 12), communicating with the respective nozzles and arranged in an arrangement direction (fig. 3, X direction); and 
a manifold (fig. 3, item 1) configured to store a liquid to be supplied to the pressure chambers (see fig. 3, note that portions 40, 42 store liquid to be supplied to the pressure chambers 12), the manifold being an independent liquid chamber from the pressure chambers (fig. 3, note that manifold chambers 40, 42 are independent of , and being connected to the plurality of the pressure chambers (see fig. 3); and 
a pressure applying mechanism (fig. 3, item 300) configured to apply, to the liquid in the pressure chambers, discharge pressure for discharging the liquid from the nozzles ([0060]), 
wherein the manifold includes: 
a lower portion (fig. 3, layer in which flow path 16 is disposed) extending in the arrangement direction at a lower side of the pressure chambers and communicating with the pressure chambers to supply the liquid from an outside to the pressure chambers (compare figs. 3, 6), the lower portion including an upper wall defining an upper surface of the lower portion (fig. 4, upper wall of layer 15 facing pressure chamber 12); 
a coupling portion (fig. 3, item 50/10) having a lower end (fig. 3, lower portion of item 10) connected to the lower portion and an upper end (fig. 5, area of coupling portion corresponding to item 50) positioned at an upper side of the lower end (see fig. 3), the coupling portion including an upper wall defining an upper surface of the coupling portion (fig. 3, upper surface of layer 52) and a bottom wall (fig. 3, bottom surface of layer 51 facing interior of pressure chamber 12) defining a bottom surface of the coupling portion (see fig. 3), wherein the bottom wall of the coupling portion makes contact with the liquid filled in the coupling portion (see fig. 3, note that when liquid is in pressure chamber 12, bottom wall of surface 51 makes contact with the liquid); and 
an upper portion (fig. 3, largest portion of manifold including portions 30, 44, 40, 42, 43, in which driving circuit 121 is contained) disposed above the pressure chambers 
wherein a flow direction of liquid in the coupling portion is different from both a flow direction of the liquid in the lower portion and a flow direction of the liquid in the upper portion (see fig. 3, Note that the liquid moves in the Y direction through pressure chamber 12 of the coupling portion 10, in the Z direction through path 40 of the upper portion 44/40/42/43 and in the Z direction through path 16 of lower portion. It should also be noted that it can be said the lower portion has parts that flow the liquid in each of the Y and Z directions).
Naganuma does not teach wherein the bottom wall of the upper portion makes contact with the liquid filled in the upper portion. Asaka teaches a manifold where a bottom wall up an upper portion makes contact with the liquid (Asaka, fig. 3, Note that bottommost wall forming chamber 51 of manifold 1 makes contact with liquid and then feeds liquid through passage to 201 to pressure chamber 202). It would have been obvious to one of ordinary skill in the art at the time of invention to position the manifold chamber above the pressure chamber, as disclosed by Asaka, in the device disclosed by Naganuma because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, Naganuma does not detail the arrangement of liquid flow upstream of its passages 44. Thus, one of skill in the art would have looked to Asaka to determine how to supply liquid to Naganuma’s passages 44, and upon combining the references, the resultant device would connect Naganuma’s passages 44 with Asaka’s passages 201 so that the manifold chamber was located above the pressure chamber.  	Regarding claim 2, Naganuma in view of Asaka the liquid discharge head according to claim 1, wherein the pressure chambers include 
a plurality of first pressure chambers (Naganuma, fig. 3, pressure chambers 12 lower on page) arranged to form a first row (Naganuma, see figs. 3, 6, 7) and 
a plurality of second pressure chambers (Naganuma, fig. 3, pressure chambers 12 higher on page) arranged to form a second row (Naganuma, see figs. 3, 6, 7), 


Regarding claim 11, Naganuma in view of Asaka teaches the liquid discharge head according to claim 1, wherein the bottom surface of the upper portion does not overlap with the upper surface of the lower portion in an up-down direction (Naganuma, see fig. 3, Note that, as defined above, this limitation is met). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853